Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 1 of 10




                    EXHIBIT B
Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 2 of 10




         CfvRTir; I CATION PURSUANT TO FliDERAL SECURITIES LAWS

         Norfolk County Council as Administering Authority of the Norfolk Pension
   Fund (“Plaintiff') declares:
          1.     Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
   has authorized the filing of a motion for appointment as lead plaintiff
         2.      Plaintiff did not acquire the security that is the subject of this action at
   the direction of plaintiffs counsel or in order to participate in this private action or
  any other litigation under the federal securities laws.
         3.      Plaintiff is willing to serve as a representative party on behalf of the
  class, including providing testimony at deposition and trial, if necessary.
         4.      Plaintiff has made the following transaction(s) during the Class Period
   in the securities that are the subject of this action:

   Security                Transact ion                  Date                    Price Per Share


                                     See attached Schedule A.

         5.      Plaintiff has not sought to serve or served as a representative party in
   a class action that was filed under the federal securities laws within the three-year
   period prior to the date of this Certification except as detailed below:
                Dube w Signet Jewelers Limited, ei id.. No. I l6-cv-06728-JM!; (S I) N Y )
                  helix v. Symantec Cor/tomlion. end.. No 3:l8-cv-02902 (N I) Cal )
                        In re Apple Inc. Sec. I.ing., No A 19-cv-02033 (N I) Cal.)




          6.     Plaintiff will not accept any payment for serving as a representative
   party on behalf of the class beyond the Plaintiffs pro rata share of any recovery.



                                                                                             ANADARKO
Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 3 of 10




   except such reasonable costs and expenses (including lost wages) directly relating
   to the representation of the class as ordered or approved by the court.
         I declare under penalty of perjury that the foregoing is true and correct.
   Executed this/T2^day of April. 2020.
                                          Norfolk County Council as Administering
                                          Authority of the Norfolk Pension Fund


                                          By:
                                                                     p       /O

                                          Its




                                            -2-
                                                                             ANADARKO
Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 4 of 10




                                                SCHEDULE A

                                        SECURITIES TRANSACTIONS

                            Stock

                            Dato                      Amount of
                          Acquired                  Shares Acquired    Price

                          03/13/2015                    4,200         $77.57
                          07/06/2015                      500         $75.24
                          07/08/2015                    2,700         $75.23
                          07/15/2015                      900         $75.21
                          07/23/2015                    4,100         $72.03
                          10/08/2015                    29,068        $71.24
                          11/16/2015                    16.140        $60.69
                          03/01/2016                     1,950        $38 77

                             Dato                      Amount of
                             Sold                     Shares Sold      Price

                          03/24/2015                     3,669        $81 41

Pnces listed are rounded up to two decimal places
  Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 5 of 10




       CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
       IRON WORKERS LOCAL 580 JOINT FUNDS (“Plaintiff’) declares:
       1.        Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
has authorized the filing of a motion for appointment as lead plaintiff.
       2.        Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiffs counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
       3.        Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
       4.        Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:
Security                      Transaction                        Date                         Price Per Share

                                         See attached Schedule A.

       5.     (a) Plaintiff has been appointed to serve as a representative party
for a class in the following actions filed under the federal securities laws within the
three-year period prior to the date of this Certification:
                      McKenna v. Dick's Sporting Goods, Inc., No. 1:17-cv-03680 (S.D.N.Y.)
                              Howard v. Arconic Inc., No. 2:17-cv-01057 (W.D. Pa.)
                           Barnes v. Edison International, No. 2:18-cv-09690 (C.D. Cal.)
                                Gross v. AT&T Inc., No. l:19-cv-02892 (S.D.N.Y.)
        Heavy & General Laborers' Locals 472 & 172 Welfare Fund v. 3M Company, No. 2:19-cv-15982 (D.N.J.)
                                  Vataj v. Johnson, No. 4:19-cv-06996 (N.D. Cal.)

             (b) Plaintiff initially sought to serve as a representative party for a
class in the following actions filed under the federal securities laws within the
three-year period prior to the date of this Certification:
                               Parchmann v. MetLife, Inc., No. l:18-cv-00780 (E.D.N.Y.)
                              Chandler v. Ulta Beauty, Inc.,'No. l:18-cv-01577 (N.D. Ill.)
                                  Holwill v. AbbVie Inc., No. 1:18-cv-06790 (N.D. Ill.)
               Iron Workers Local 580 Joint Funds v. NVDIA Corporation, No. 4:18-cv-07669 (N.D. Cal.)
            West Palm Beach Firefighters' Pension Fund v. Conagra Brands, Inc., No. 1:19-cv-01323 (N.D. Ill.)
                       Segalis v. Molson Coors Brewing Company, No. 1:19-cv-00455 (D. Colo.)
                    Cambridge Retirement System v. EQT Corporation, No. 2:19-cv-00754 (W.D. Pa.)

      6.        Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiffs pro rata share of any recovery,

                                                                                                                ANADARKO
  Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 6 of 10




except such reasonable costs and expenses (including lost wages) directly relating
to the representation of the class as ordered or approved by the court.
     I declare under penalty of perjury that the foregoing is true and correct.
Executed this    day of        \ __ , 2020.
                                       IRON WORKERS LOCAL 580 JOINT
                                       FUNDS

                                       By:
                                              Sean Boyle,       Administrator




                                        -2-
                                                                           ANADARKO
      Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 7 of 10



                                         SCHEDULE A

                                   SECURITIES TRANSACTIONS

Annuity Fund

                         Date                 Amount of
                       Acquired             Shares Acquired    Price

                      06/09/2015                 1,300        $83.80
                      09/04/2015                  65          $68.60
                      04/13/2016                 107          $49.68
                      07/08/2016                 178          $55.92
                      09/23/2016                 369          $60.82
                      11/21/2016                 571          $63.78
                      11/21/2016                 3,944        $63.66
                      12/07/2016                13,375        $68.29
                      12/09/2016                5,698         $70.34
                      12/29/2016                 380          $70.03
                      04/21/2017                 850          $59.49

                         Date                 Amount of
                         Sold                Shares Sold       Price

                      06/24/2015                 359          $81.40
                      06/24/2015                 448          $81.40
                      03/28/2016                 106          $45.40
                      11/14/2016                   4          $60.06
                      11/15/2016                   4          $62.16
                      11/16/2016                  11          $62.10
                      11/17/2016                  73          $61.62
                      11/18/2016                  32          $61.79
                      11/22/2016                  18          $62.49
                      11/22/2016                  46          $62.91
                      11/23/2016                  4           $64.40
                      12/19/2016                  35          $70.95
                      12/19/2016                 101          $71.02
                      02/22/2017                4,575         $66.84
                      03/06/2017                1,644         $63.30
                      03/27/2017                1,186         $60.01
                      04/27/2017                4,315         $56.76

Apprentice Journeymen Educational Fund

                        Date                 Amount of
                      Acquired             Shares Acquired     Price

                      12/06/2016                1,400         $68.30
                      04/21/2017                 300          $59.44
        Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 8 of 10



 Insurance Fund

                              Date                      Amount of
                            Acquired                  Shares Acquired    Price

                           12/07/2016                      5,700        $68.29
                           04/21/2017                      1,250        $59.49

Pension Fund

                              Date                      Amount of
                            Acquired                  Shares Acquired    Price

                           06/09/2015                      2,077        $83.80
                           08/20/2015                       400         $71.52
                           08/21/2015                       500         $70.03
                           08/24/2015                       600         $65.69
                           08/25/2015                       300         $65.92
                           12/23/2015                      1,300        $49.81
                           12/31/2015                       141         $48.62
                           04/13/2016                       175         $49.68
                           07/08/2016                      293          $55.92
                           09/20/2016                      3,500        $58.43
                           09/23/2016                       616         $60.82
                           10/20/2016                      1,700        $62.81
                           10/21/2016                      1,600        $63.10
                           12/07/2016                     19,275        $68.29
                           04/21/2017                     4,550         $59.49

                              Date                      Amount of
                              Sold                     Shares Sold       Price

                           06/24/2015                      573          $81.40
                           06/24/2015                      716          $81.40
                           02/09/2016                     2,200         $37.60
                           02/09/2016                     4,500         $37.58
                          02/10/2016                       975          $36.64
                          02/10/2016                      3,200         $37.04
                          03/28/2016                       180          $45.40
                          11/14/2016                         6          $60.06
                          11/15/2016                         6          $62.16
                          11/16/2016                        18          $62.10
                          11/17/2016                       122          $61.62
                          11/18/2016                        52          $61.79
                          11/22/2016                        31          $62.49
                          11/22/2016                       76           $62.91
                          11/23/2016                         7          $64.40
                          12/19/2016                       57           $70.95
                          12/19/2016                       168          $71.02

Prices listed are rounded up to two decimal places.

‘Opening position of 7,775 shares.
   Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 9 of 10



             CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS


       BUILDING TRADES UNITED PENSION TRUST FUND (“Plaintiff”) declares:
        1.     Plaintiff has reviewed a complaint and authorized its filing. Plaintiff has
authorized the filing of a motion for appointment as lead plaintiff.
       2.      Plaintiff did not acquire the security that is the subject of this action at the
direction of plaintiffs counsel or in order to participate in this private action or any other
litigation under the federal securities laws.
       3.      Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary.
       4.      Plaintiff has made the following transaction(s) during the Class Period in
the securities that are the subject of this action:
Security                 Transaction                   Date               Price Per Share

                                   See attached Schedule A.

       5.      Plaintiff has not sought to serve or served as a representative party in a
class action that was filed under the federal securities laws within the three-year period
prior to the date of this Certification except as detailed below:
                                             None.

       6.      Plaintiff will not accept any payment for serving as a representative party
on behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
reasonable costs and expenses (including lost wages) directly relating to the
representation of the class as ordered or approved by the court.
       I declare under penalty of peijury that the foregoing is true and correct. Executed
this y V^day of April, 2020.
                                             BUILDING TRADES UNITED PENSION
                                             TRUST FUND

                                             By:
                                                      Michael Gantert, Fund Director


                                                                                       ANADARKO
       Case 4:20-cv-00576 Document 26-2 Filed on 04/20/20 in TXSD Page 10 of 10


                                                  SCHEDULE A

                                          SECURITIES TRANSACTIONS

                             Stock

                             Date                       Amount of
                           Acquired                   Shares Acquired    Price

                           04/10/2015                      3,331        $89.90
                           06/24/2015                      4,158        $81.46
                           06/24/2015                      4,769        $81.42
                           10/06/2015                      1,710        $68.45
                           10/27/2015                      6,650        $66.54
                           03/03/2016                      6,940        $42.75
                           03/07/2016                       500         $45.20
                           03/07/2016                      6,010        $44.88
                           04/06/2016                     20,102        $45.66
                           04/12/2016                      2,600        $48.40
                           04/27/2016                      2,260        $54.13
                           05/09/2016                      2,710        $45.03
                           07/28/2016                      1,090        $53.50
                           07/28/2016                      1,300        $53.78
                           10/28/2016                     17,861        $61.25
                           11/17/2016                     16,973        $61.45
                           12/07/2016                     10,169        $68.89
                           01/10/2017                      3,839        $69.58

                              Date                      Amount of
                              Sold                     Shares Sold       Price

                          01/14/2016                      2,236         $35.00
                          01/14/2016                      9,061         $35.02
                          01/15/2016                      16,824        $32.22
                          02/04/2016                      6,650         $42.93
                          05/24/2016                       7,420        $49.68
                          06/30/2016                      12,682        $53.25
                          11/28/2016                      2,160         $62.78
                          02/10/2017                      5,249         $69.25
                          03/22/2017                      2,257         $61.63
                          03/28/2017                      6,037         $61.12

Prices listed are rounded up to two decimal places.

*Opening position of 27,693 shares.
